AYRES, Judge.
Plaintiffs, Frank Vinson and Arthur Vinson, nonresidents of Louisiana, sought by this action to collect wages, together with statutory penalties and attorney’s fees, allegedly due them by defendant, Inter-American, Inc. In addition, plaintiff Frank Vinson seeks to recover judgment in the sum of $17,000 on four promissory notes allegedly executed by the defendant in his favor.
This is a companion case to that of Newton et al. v. Inter-American, Inc., bearing No. 10962 of the docket of this court, this day decided, 209 So.2d 522, and with which it was consolidated for the purpose of trial. The issues in both cases are identical.
For the reasons assigned in the opinion rendered in the companion case, the appeal is dismissed at plaintiffs-appellants’ costs.
Dismissed.